Case 2:19-cv-10943-JFW-SK Document 28 Filed 07/02/20 Page 1 of 1 Page ID #:146



  1 Michael J. Perry (State Bar No. 123124)
       mjp@michaeljperrylaw.com
  2 MICHAEL J. PERRY, ESQ., APLC
      4640 Admiralty Way, Suite 500
  3 Marina del Rey, CA 90292
      Telephone: (310) 496-5710
  4 Facsimile: (310) 306-3456                                       JS-6
  5 Attorneys for Defendant

  6
      Starship, LLC dba Rockstar

  7
                            UNITED STATES DISTRICT COURT
  8
              CENTRAL DISTRICT OF CALIFORNIA WESTERN DIVISION
  9

 10                                           Case No.: 2:19-cv-10943-JFW-SKx
      ALECIA VALDEZ-SANDOVAL,
 11
                  Plaintiffs,                 DISMISSING ENTIRE ACTION
 12
           vs.                                WITH PREJUDICE.
 13
      STARSHIP, LLC., d/b/a/ ROCKSTAR
 14
                  Defendant
 15

 16

 17
           Upon consideration of the STIPULATION FOR VOLUNTARY DISMISSAL
 18

 19 OF THE COMPLAINT AND ENTIRE ACTION WITH PREJUDICE AND GOOD

 20
      CAUSE APPEARING:
 21
           IT IS HEREBY ORDERED AND DECREED THAT this entire action is
 22

 23 hereby dismissed with prejudice.

 24

 25 Dated: July 2, 2020                __________________________________
                                       JUDGE OF THE UNITED STATES
 26
                                       DISTRICT COURT, CENTRAL DISTRICT
 27                                    OF CALIFORNIA
 28

                                              -1-
                      ORDER DISMISSING ENTIRE ACTION WITH PREJUDICE
